 

Exhibit 10.6

 

     

OPTION AGREEMENT (this “Agreement”)

dated as of November 9, 2010 between DOMUS

HOLDINGS CORP., a Delaware corporation,

(the “Company”) and OPTIONEE (as set forth on

the signature page hereto, the “Optionee”).

WHEREAS, the Company, acting through the Committee with the consent of the
Company’s Board of Directors (the “Board”) will grant to the Optionee, effective
as of November 9, 2010 (the “Grant Date”), an option under the Domus Holdings
Corp. 2007 Stock Incentive Plan, as amended and restated on the date hereof (the
“Plan”) to purchase a number of shares of Common Stock (“Shares”) on the terms
and subject to the conditions set forth in this Agreement and the Plan;

WHEREAS, the Optionee has entered into an adoption agreement, pursuant to which
the Optionee became a party to that certain Management Investor Rights
Agreement, by and among the Company and certain of its holders of Shares, dated
as of April 10, 2007 (the “Management Investor Rights Agreement”);

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:

Section 1. The Plan. The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. In
the event of a conflict between any provision of this Agreement and the Plan,
the provisions of the Plan shall control. A copy of the Plan may be obtained
from the Company by the Optionee upon request. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Plan.

Section 2. Option; Option Price. Effective on the Grant Date, on the terms and
subject to the conditions of the Plan and this Agreement, the Company hereby
grants to the Optionee the option (the “Option”) to purchase Shares at the price
per Share (the “Option Price”) and in the amount set forth on the signature page
hereto. Payment of the Option Price may be made in any manner permitted by the
Committee under Section 5.6 of the Plan; provided that, in addition to the
manners permitted under Section 5.6 of the Plan, upon the exercise of Options
granted under the Plan by the Optionee in respect of 250,000 Shares or more in a
single transaction, the Optionee may direct the Company to deduct from the
Shares issuable upon exercise of such Options a number of Shares having an
aggregate Fair Market Value equal to the sum of the aggregate Option Price in
respect of the Options being exercised, and the Company shall thereupon issue to
the Optionee the net remaining number of Shares after such deduction. The Option
is not intended to qualify for federal income tax purposes as an “incentive
stock option” within the meaning of Section 422 of the Code.

Section 3. Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and expire on the tenth anniversary of the Grant Date, unless the
Option shall have sooner been terminated in accordance with the terms of the
Plan (including, without limitation, Article 5 of the Plan) or this Agreement
(including, without limitation, Section 7 of this Agreement).



--------------------------------------------------------------------------------

 

Section 4. Vesting. Except as otherwise set forth in Section 7 (including,
without limitation, Section 7(b)), the Options shall become non-forfeitable (any
Options that shall have become non-forfeitable pursuant to Section 4, the
“Vested Options”) and shall become exercisable according to the following
provisions:

(a) Vesting Schedule: Subject to the Optionee’s continued employment with the
Company as of any such date: twenty-five percent (25%) of the Options shall
become Vested Options and shall become exercisable on each of the first four
anniversaries of July 1, 2010. In the event of a Sale of the Company, each
Option that has not theretofore become a Vested Option pursuant to the
immediately preceding sentence and is outstanding as of immediately prior to the
consummation of such Sale of the Company (each such Option, a “CIC Vesting
Option”) shall vest in full effective as of the consummation of such Sale of the
Company, and the Optionee shall be entitled to receive an amount equal to the
Spread Value (defined below) to be payable at the same time(s), in the same
form(s) of consideration (e.g., cash, securities or other property or a
combination thereof) and subject to the same terms and conditions as are
applicable to the consideration paid with respect to Shares held by the
shareholders of the Company (the “Shareholders”) in the Sale of the Company as
set forth in the agreement pursuant to which the Sale of the Company is
effectuated. In the event that at any time prior to the first anniversary of
such Sale of the Company, the Optionee experiences a Termination of Relationship
other than due to a Qualifying Termination Event (defined below), the Optionee
shall (i) immediately forfeit any and all rights in respect of the CIC Vesting
Options pursuant to this Agreement, including, without limitation, any rights to
any transfer of property or payment in respect of such CIC Vesting Options and
(ii) pay to the Company, immediately upon notice from the Company, an amount in
cash equal to any Spread Value previously paid (without regard to whether such
Spread Value was paid in cash, securities or other property or a combination
thereof). In satisfaction of the Optionee’s obligations under clause (ii), the
Company may in its discretion deduct from any payment(s) of any kind (including
salary or bonus) otherwise due to the Optionee a total amount equal to the
Spread Value previously paid, and the Optionee hereby consents to such deduction
and offset. The treatment of the CIC Vesting Options upon a Sale of the Company
as set forth in this Section 4(a) shall be in lieu of any adjustments or other
rights that may otherwise apply to other option holders under the Plan,
including without limitation any adjustments or other rights under Article X of
the Plan.

(b) “Qualifying Termination Event” means a Termination of Relationship for any
reason other than (i) by the Company or its Affiliates for Cause or (ii) by the
Optionee without Good Reason (other than due to death).

“Spread Value” means the product of (i) the number of Shares subject to the CIC
Vesting Options and (ii) the excess (if any) of (x) the value per share payable
in respect of the Shares of the Company to Shareholders in the Sale of the
Company, over (y) the Option Price (as in effect on the day immediately prior to
the consummation of such Sale of the Company) per each Share subject to the CIC
Vesting Options. For purposes of the foregoing, (A) if the Shareholders receive
cash in respect of their Shares, then the Spread Value, if any, shall be
measured and payable in cash based on the per share cash amount paid to
Shareholders in

 

-2-



--------------------------------------------------------------------------------

connection with the Sale of the Company; (B) if the Shareholders receive
securities or other property in respect of their Shares, then the Spread Value,
if any, shall be measured and payable in the form of such securities or other
property, with the amount of the securities or other property, if any, that the
Optionee receives in respect of the CIC Vesting Options being equal to the
securities or other property that the Optionee would have received if the CIC
Vesting Options had been exercised immediately prior to the Sale of the Company
and the aggregate Option Price (as in effect on the day immediately prior to the
consummation of such Sale of the Company) for such Options was paid in Shares as
permitted under Section 2 of this Agreement (with the number of Shares withheld
for purposes of paying the aggregate Option Price determined pursuant to the
same method required to be used to determine the Fair Market Value of the
Shares); and (C) if the Shareholders receive a combination of the two foregoing
forms of consideration, then the Spread Value shall be measured and payable in
cash and securities or other property in the same per Share proportion as is
paid to the Shareholders and otherwise consistent with the principles set forth
in clauses (A) and (B) above.

Section 5. Restriction on Transfer. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Optionee and
(unless the Optionee becomes subject to a Disability) may be exercised during
the lifetime of the Optionee only by the Optionee. If the Optionee dies or
becomes subject to a Disability, the Option shall thereafter be exercisable,
during the period specified in Section 7 of this Agreement, by his or her
beneficiary, or if no beneficiary has been named, by his or her executors or
administrators to the full extent to which the Option was exercisable by the
Optionee at the time of his or her death or Disability. The Option shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon the Option, shall be null and void and without effect.
Notwithstanding the foregoing, the Optionee may assign or transfer the Option
with the prior consent of the Committee to a “family member” as such term is
defined in Rule 701 of the Securities Act (each transferee thereof, a “Permitted
Assignee”), provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and the Option Agreement relating
to the transferred Option and shall execute an agreement satisfactory to the
Company evidencing such obligations, and provided, further that the Optionee
shall remain bound by the terms and conditions of the Plan and the Management
Investor Rights Agreement. The Company shall cooperate with any Permitted
Assignee and the Company’s transfer agent in effectuating any transfer permitted
under this Section 5.

Section 6. Optionee’s Service. Nothing in this Agreement or in the Option shall
confer upon the Optionee any right to continue as an employee of, or other
service provider to, the Company or any of its Subsidiaries or Affiliates or
interfere in any way with the right of the Company, its Subsidiaries or its
Affiliates, as the case may be, in their respective sole discretion, to
terminate the Optionee’s employment or service relationship or to increase or
decrease the Optionee’s compensation at any time.

Section 7. Termination.

(a) The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect upon the earliest of:

(i) the tenth anniversary of the Grant Date;

 

-3-



--------------------------------------------------------------------------------

 

(ii) the 180th day following the Termination of Relationship in the case of a
Termination of Relationship for death or Disability;

(iii) the 90th day following the Termination of Relationship in the case of a
Termination of Relationship without Cause or for Good Reason;

(iv) the 60th day following the Termination of Relationship in the case of a
Termination of Relationship occurring because the Optionee resigns his or her
employment without Good Reason; and

(v) the day of the Termination of Relationship in the case of a Termination of
Relationship with Cause.

(b) Except as otherwise provided in the Plan, upon a Termination of Relationship
for any reason, the unvested portion of the Option (i.e., that portion which
does not constitute Vested Options) shall immediately terminate and be forfeited
on the date the Termination of Relationship occurs.

Section 8. Securities Law Representations. The Optionee acknowledges that the
Option and the Shares are not being registered under the Securities Act, based,
in part, in reliance upon an exemption from registration under Rule 701 or
Regulation D promulgated under the Securities Act, and a comparable exemption
from qualification under applicable state securities laws, as each may be
amended from time to time. The Optionee, by executing this Agreement, hereby
makes the following representations to the Company and acknowledges that the
Company’s reliance on federal and state securities law exemptions from
registration and qualification is predicated, in substantial part, upon the
accuracy of these representations:

 

  •  

The Optionee is acquiring the Option and, if and when he or she exercises the
Option, will acquire the Shares solely for the Optionee’s own account, for
investment purposes only, and not with a view or an intent to sell, or to offer
for resale in connection with any unregistered distribution, all or any portion
of the shares within the meaning of the Securities Act and/or any applicable
state securities laws.

 

  •  

The Optionee is an “accredited investor,” as that term is defined in Rule
501(a)(1), (2) or (3) of Regulation D promulgated under the Securities Act.

 

  •  

The Optionee has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the Option and the
restrictions imposed on any Shares purchased upon exercise of the Option. The
Optionee has been furnished with, and/or has access to, such information as the
Optionee considers necessary or appropriate for deciding whether to exercise the
Option and purchase the Shares. However, in evaluating the merits and risks of
an investment in the Shares, the Optionee has and will rely only upon the advice
of the Optionee’s own legal counsel, tax advisors, and/or investment advisors.

 

-4-



--------------------------------------------------------------------------------

 

  •  

The Optionee acknowledges that to the best of his or her knowledge the Option
Price is not less than what the Board has determined to be the Fair Market Value
of the Shares.

 

  •  

The Optionee is aware that any value of the Option depends on its vesting and
exercisability as well as an increase in the Fair Market Value and certain other
factors of the underlying Shares to an amount in excess of the Option Price, and
that any investment in common shares of a closely held corporation such as the
Company is non-marketable, non-transferable and could require capital to be
invested for an indefinite period of time, possibly without return, and at
substantial risk of loss.

 

  •  

The Optionee understands that any Shares acquired on exercise of the Option will
be characterized as “restricted securities” under the federal securities laws,
and that, under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act only in certain limited
circumstances, including in accordance with the conditions of Rule 144
promulgated under the Securities Act, as presently in effect. The Optionee
acknowledges receiving a copy of Rule 144 promulgated under the Securities Act,
as presently in effect, and represents that the Optionee is familiar with such
rule, and understands the resale limitations imposed thereby and by the
Securities Act and the applicable state securities law.

 

  •  

The Optionee has read and understands the restrictions and limitations set forth
in the Management Investor Rights Agreement, the Plan and this Agreement. The
Optionee acknowledges that to the extent the Optionee is not a party to the
Management Investor Rights Agreement at the time that the Optionee exercises any
portion of the Option, such exercise shall be treated for all purposes as
effecting the Optionee’s simultaneous execution of the Management Investor
Rights Agreement and the Optionee shall be bound thereby.

 

  •  

The Optionee has not relied upon any oral representation made to the Optionee
relating to the Option or the purchase of the Shares on exercise of the Option
or upon information presented in any promotional meeting or material relating to
the Option or the Shares.

 

  •  

The Optionee understands and acknowledges that, if and when he or she exercises
the Option, (a) any certificate evidencing the Shares (or evidencing any other
securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of reorganization or recapitalization) when
issued shall bear any legends which may be required by applicable federal and
state securities laws, and (b) except as otherwise provided under the Management
Investor Rights Agreement, the Company has no obligation to register the Shares
or file any registration statement under federal or state securities laws. The
Committee reserves the right to account for Shares through book entry or other
electronic means rather than the issuance of stock certificates.

 

-5-



--------------------------------------------------------------------------------

 

Section 9. Designation of Beneficiary. The Optionee may appoint any individual
or legal entity in writing as his or her beneficiary to receive any Option (to
the extent not previously terminated or forfeited) under this Agreement upon the
Optionee’s death or becoming subject to a Disability. The Optionee may revoke
his or her designation of a beneficiary at any time and appoint a new
beneficiary in writing. To be effective, the Optionee must complete the
designation of a beneficiary or revocation of a beneficiary by written notice to
the Company under Section 10 of this Agreement before the date of the Optionee’s
death. In the absence of a beneficiary designation, the legal representative of
the Optionee’s estate shall be deemed the Optionee’s beneficiary.

Section 10. Notices. All notices, claims, certifications, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

Domus Holdings Corp.

c/o Realogy Corporation

1 Campus Drive

Parsippany, NJ 07054

Facsimile: (973) 407-5270

Attention: David J. Weaving

With a copy to (which copy will not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Cohen, Esq.

Igor Kirman, Esq.

Facsimile: 212.403.2000

If to the Optionee, at the address set forth on the signature page hereto; or to
such other address as the party to whom notice is to be given may have furnished
to the other party in writing in accordance herewith. Any such notice or other
communication shall be deemed to have been received (a) in the case of personal
delivery, on the date of such delivery (or if such date is not a business day,
on the next business day after the date of delivery), (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent, (c) in the case of telecopy transmission, when received (or if not sent on
a business day, on the next business day after the date sent), and (d) in the
case of mailing, on the third business day following that on which the piece of
mail containing such communication is posted.

Section 11. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

 

-6-



--------------------------------------------------------------------------------

 

Section 12. Optionee’s Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Agreement and the Plan.

Section 13. Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to the Options granted hereby). Notwithstanding the
foregoing, the Optionee’s rights under this Agreement and the Plan may not be
materially impaired without the Optionee’s prior written consent.

Section 14. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

Section 15. Restrictive Covenants. The grant, vesting and exercise of Options
pursuant to this Agreement shall be subject to the Optionee’s continued
compliance with the restrictive covenants in Annex I to Section 8 of the
Management Investor Rights Agreement as modified by any Side Letter thereto (as
the same may have been amended).

Section 16. Withholding. As a condition to exercising this Option in whole or in
part, the Optionee will pay, or make provisions satisfactory to the Company for
payment of, any Federal, state and local taxes required to be withheld in
connection with such exercise; provided, however, in the event of a Qualifying
Termination Event and subject to such exercise satisfying the minimum threshold
for the payment with Shares of the Option Price as set forth in Section 2
hereof, the Optionee (or the Optionee’s estate, as applicable) may direct the
Company to deduct from the Shares issuable upon exercise of all (and not less
than all) of the Optionee’s then exercisable Options a number of Shares having
an aggregate Fair Market Value equal to the minimum tax withholding due upon
exercise of such Options.

Section 17. Adjustment. In the event of any event described in Article X of the
Plan occurring after the Grant Date, the adjustment provisions (including cash
payments) as provided for under Article X of the Plan shall apply.

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

 

-7-



--------------------------------------------------------------------------------

 

Section 19. Entire Agreement. This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

Section 20. Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 21. Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.

Section 22. Code Section 409A. Notwithstanding anything herein or elsewhere to
the contrary, to the extent the Optionee or the Company notifies the other that
this Agreement may reasonably be expected to result in the Optionee’s being
subject to the penalties of Section 409A of the Code, the Optionee and the
Company agree to negotiate (and the Company shall cause any affiliate to
negotiate) in good faith alternatives, within the time period permitted by the
applicable Treasury Regulations, to modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Optionee, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Optionee pursuant to Section 409A of
the Code.

[Signature Pages Follow]

 

-8-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date first written above.

 

DOMUS HOLDINGS CORP. By:  

 

Name:   David J. Weaving Title:   Executive Vice President and Chief
Administrative Officer OPTIONEE See attached signature page

 

-9-



--------------------------------------------------------------------------------

 

OPTIONEE

 

Name: [—] Residence Address:

 

Number of Shares of Common Stock

subject to Options:

   [—] Option Price for Options:    $[—] each

 

-10-